Citation Nr: 1522603	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  09-46 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for recurrent episodes of headaches, nausea, and loss of consciousness, also claimed as syncopal episodes, vagal nerve disorder, seizure disorder, migraines, and conversion disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1978 to January 1979, and subsequent service in the National Guard, including a period of active duty for training (ACDUTRA) from April 2007 to May 2007.

As discussed in the previous February 2013 Board remand, this appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As will be discussed more below, the Board has recharacterized the issue of entitlement to service connection for blackouts, vagal nerve disorder, and seizure disorder as entitlement to service connection for recurrent episodes of these symptoms, as reflected in the above caption.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran and his spouse provided testimony at a January 2011 travel board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the claims folder.  

This issue was previously before the Board in February 2013 and was remanded for further development.  Specifically, the Board requested a VA examination be provided.  This requested action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The Virtual VA system includes additional VA treatment records submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, the file includes an April 2015 written statement from the Veteran's representative waiving initial AOJ consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Throughout the period on appeal, the Veteran has consistently described experiencing recurrent episodes of headaches, dizziness, nausea, and eventual loss of consciousness.  He described these episodes occurred as frequently as multiple times a day.  He consistently asserted these recurrent symptoms began shortly after his fall from a ladder in May 2007, during his period of ACDUTRA.  The extensive medical records reflect the Veteran's assertions he experienced such episodes since at least as early as September 2007 (see March 2008 VA treatment note).

The evidence also reflects the medical professionals are still unclear as to the etiology of the Veteran's recurrent episodes.  His condition has been alternatively diagnosed as anxiety disorder, syncopal episodes, vagal nerve disorder, seizure disorder, and conversion disorder.  

The claims file reflects as the Veteran received each of these listed provisional diagnoses, he prudently filed a claim for service connection reflecting the new diagnosis.  However, the Veteran's statements reflect that regardless of the diagnosis assigned, he is seeking service connection for the symptoms of recurrent episodes, as described above.  Accordingly, the issue on appeal has been recharacterized as entitlement to recurrent episodes of headaches, dizziness, nausea, and loss of consciousness, including each of the various provisional diagnoses assigned.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
In this matter, the Board notes in a July 2014 written statement, the Veteran indicated he was filing additional claims for service connection for migraines, depression, trauma, and conversion disorder.  However, review of the medical evidence reflects each of these terms have been used to describe the symptoms on appeal.  Therefore, although the Agency of Original Jurisdiction (AOJ) has not been adjudicated these appeals, the Board finds these terms describe the issue currently on appeal, and as a result, are already before the Board.

Upon remand, the Veteran was provided with a VA examination regarding the issue on appeal.  In reports submitted in February, March, and June of 2013, a neurologist and physician each opined the Veteran's diagnosed blackouts/syncopal episodes and/or vagal nerve or seizure disorder did not begin during, or were otherwise caused by, his active duty service.  In support of their opinions, the examiners noted there was no injury to the head or neck noted in the Veteran's service treatment records relating to his May 2007 fall.

However, recent VA treatment records reflect extensive medical testing and work-ups have ruled out cardiac or epileptic/seizure etiologies for the Veteran's recurrent episodes.  Instead, the current working diagnosis is a psychogenic origin, including a provisional diagnosis of a conversion disorder, a mental disorder characterized by loss of motor or sensory function due to psychological symptoms.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 549 (32nd ed. 2012).  These records also reflect the Veteran reported symptoms of depression since his May 2007 injury to his knees.

The VA examination provided in 2013 did not address whether the Veteran's psychogenic disorder began during, or was otherwise caused by his active duty service.  Accordingly, the Board finds remand is required for an additional VA examination reflecting the Veteran's recent provisional diagnosis.

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for an examination with an appropriate specialist regarding disorders which are psychogenic in origin.  The examiner should be provided with the complete claims file, including recent VA treatment records including on the CAPRI/Virtual VA system, and a full rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, the examiner should address the following questions:

a)  Does the Veteran have a current psychogenic disorder, including conversion disorder, related to his recurrent episodes of headaches, nausea, and loss of consciousness?

b)  If so, is it as likely as not (50 percent or greater) the Veteran's current psychogenic disorder began during, or was otherwise caused by, his active duty service, including his period of active duty for training (ACDUTRA) between April 2007 and May 2007?

2. Then, readjudicate the appeal based on the complete claims file.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







